DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 49-80 are pending in the application.
Drawings
The drawings were received on 2/4/2019.  These drawings are approved and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-51, 54-80 are rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 8616331) in view of Delafield et al. (US 2010/0283022).
Re Clm 49:  Humphries et al. disclose a fence system (fig 2), comprising: a frame (62) defining a fence panel-receiving channel system that is defined by one or more fence panel-receiving channel segments (col 4, lines 44-46); and a plurality of fence panels (multiple panels 54); wherein the frame and the fence panels are co-operatively configured so that the fence panels are disposed within the fence panel-receiving channel system such that the fence panels and the frame is effected, with effect that the fence panels are retained by the frame within a fence panel-retaining space. 

Delafield et al. teach (paragraph 0055) the use of panels being interference fitted within a frame for the purpose to increase the overall strength of the system (also paragraph 0055).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the panel/frame channel connection of Humphries et al. with an interference fit, as taught by Delafield et al., for the purpose of increasing the overall strength of the system.
Re Clm 50: Humphries et al. as modified above disclose wherein the frame is rectangular or substantially rectangular (Humphries et al., see figs). 
Re Clm 51: Humphries et al. as modified above disclose wherein the fence panels are made of plastic material (col 5, line 14).
Re Clm 54: Humphries et al. as modified above disclose wherein the fence panel-receiving channel segments are made of a plastic material (col 5, line 37). 
Re Clm 55: Humphries et al. as modified above disclose wherein the retention is solely by the interference fit relationship with the frame (see figs). 
Re Clm 56: Humphries et al. as modified above disclose wherein the retention of the fence panels by the frame is effected, for each one of the fence panels, independently, in the absence of connection of the fence panel to the frame by a fastener (See figs). 
Re Clm 57: Humphries et al. as modified above disclose wherein the fence panels are disposed in the fence panel-receiving channel system so that, for each one of the fence panels, independently, ends of the fence panel are disposed in the one or more fence panel-receiving channel segments (see figs). 


Re Clm 59: Humphries et al. as modified above disclose wherein for each one of the fence panels, independently, there is an absence of extension of the fence panel beyond a perimeter of the frame (see figs). 
Re Clm 60: Humphries et al. as modified above disclose wherein each one of the channel segments, independently, includes a base wall and a pair of opposing side walls extending from the base wall (channel has sidewalls and base wall). 
Re Clm 61: Humphries et al. as modified above disclose wherein the interference fit relationship is effected by contact engagement between the fence panels and the side walls (as modified by Delafield et al.). 
Re Clm 62: Humphries et al. as modified above disclose wherein the fence panels are disposed adjacent to one another (see figs). 
Re Clm 63: Humphries et al. as modified above disclose wherein the adjacent disposition is with effect that the fence panel-receiving space is opaque or substantially opaque (see figs). 
Re Clms 64-73: Examiner notes that the claims reciting “A Kit for assembling a fence system” is disclosed by the combination of prior art references used to reject Claims 49 and 55-63.  Examiner notes that the structural elements required in the kit are disclosed in the references (as combined) and constitutes a “kit” as claimed.   
Re Clm 74:  Humphries et al. as modified above disclose wherein: each one of the plurality of frame segments, independently, includes a longitudinal portion extending between oppositely disposed end portions; and the frame segments are co-operatively configured to be assembled to form a frame having corners defined by adjacent end portions (Humphries et al., see figs). 


Re Clm 76:  Humphries et al. as modified above disclose wherein each one of the channel segments, independently, extends along the longitudinal portion of the frame segment, and is configured for receiving a respective end of at least one of the fence panels (see figs). 
Re Clm 77:  Humphries et al. as modified above disclose wherein the adjacent frame segments are connectible at a respective one of the frame corners (see mitered corners). 
Re Clm 78:  Humphries et al. as modified above disclose further comprising: a first post (302); and a second post (304); wherein the assembled frame, the first post, and the second post are co-operatively configured such that, the assembled frame is connectible to each one of the first and second posts, independently, so that the assembled frame is retained in a vertical orientation by the first and second posts (see figs). 
Re Clm 79:  Humphries et al. as modified above disclose a fence post (302 or 304) defining a receiving channel that is capable of receiving the frame in an interference fit relationship so that the retention of the frame, in the vertical orientation, is effected.  Examiner notes that Humphries et al. disclose the channel in the posts and would be capable of having an interference fit with a frame member sized to provide such a fit.  Examiner also notes that Delafield et al. teach (paragraph 0055) the use of an interference fit between fencing members for the purpose to increase the overall strength of the system (also paragraph 0055), and therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the post/panel connection of Humphries et al. with an interference fit, as taught by Delafield et al., for the purpose of increasing the overall strength of the system.
.
Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. (US 8616331) in view of Delafield et al. (US 2010/0283022) as applied to claims 49-51, 54-80 above and further in view of Manning (US 2004/0051093).
Re Clms 52 and 53:   Humphries et al. as modified fail to disclose that the fence panels and fence panel-receiving channel segments are plastic extrusions.  
Manning teaches the use of a plastic fencing system wherein the components are plastic extrusions.  This taught for the purpose of reducing the cost of manufacture, while retaining anti-decay plastic material properties.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the plastic components of Humphries et al. as plastic extrusions, as taught by Manning, for the purpose of reducing the cost of manufacture while retaining anti-decay plastic material properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678